By. the Court, Ringo, C. J. Both parties have regularly appeared in this court, pleaded to' issue, and submitted the case to the court for adjudication. Their consent, however, whether express or implied, cannot, according to the familiar and well established principles of law, applicable to such case, invest the court with jurisdiction to take cognizance of the case, until it has been finally adjudicated, and determined by the circuit court. The proceedings in this cáse, as shown by the transcript of the record before us, as to the question whether any final judgment has been given in the cause, are in every essential particular, like those in the case of Campbell et al. vs. Sneed, decided at the present term, and do not, according to the principles there held, show a final judgment in, or decision of, the cause. The record therefore, does not show a case in which the appeal could be taken, or of which this court possesses appellate jurisdiction. Appeal dismissed.